 

N

_ WW

ST ODO Oo NY HD MN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00056-RCJ-CBC Document 45 Filed 08/28/19 Page 1of3

Byron L. Ames, Esq. (#7581)
AMES & AMES, LLP

8275 S. Eastern Ave, Ste. 200-723
Las Vegas, Nevada 89123
Telephone: (702) 800-5413
Facsimile: (702) 800-5427
bames@amesfirm.com

Attorneys for G.D. Eastlick, Inc.,
and Edward Charles Jobe

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
SEAN MCMANMON, Individually;
ESEAN MCMANMON, as Administrator

of the Estate of SUZANNE D.
MCMANNON, Deceased,

Plaintiff,
Vv.
G.D. EASTLICK, INC., a Montana Case No.: 3:18-cv-00056
corporation; EDWARD CHARLES JOBE,
an individual; DOES I-X and ROE SECOND STATUS REPORT
CORPORATIONS I-X, inclusive. REGARDING MEDIATION
Defendant.

 

CYNTHIA CAMILLERI, Individually
Plaintiff,
V.
G.D. EASTLICK, INC., a Montana
corporation; EDWARD CHARLES JOBE,
an individual; DOES I-X and ROE
CORPORATIONS I-X, inclusive.

Defendant.

 

 
 

Case 3:18-cv-00056-RCJ-CBC Document 45 Filed 08/28/19 Page 2 of 3

 

 

 

1
2 || VICTOR GIBSON; MESKEREM
3 || GIBSON,
4 Plaintiffs,
5 V.
6
EDWARD CHARLES JOBE; G.D.
7 || EASTLICK, INC.; DOES I-V and ROE
CORPORATIONS VI-X, inclusive.
8 Defendants.
9
10 Second Status Report
11 Defendants, through their attorney Byron L. Ames, provide this second status report
12 following the mediation which occurred on July 19, 2019. All parties to this action and related
13
unconsolidated state court actions have agreed to the terms of a settlement. The settlement has
14
is recently been approved by one non-party, the Insurance Corporation of British Columbia

16 || (CBC), which is the UIM insurer for the Gibson plaintiffs. The parties request an additional

17 || 30 days to draft and execute settlement documents and submit an order to dismiss this case.

18
19 Dated this 28" day of August, 2019.
20 AMES & AMES, LLP
21
oD) /s/ Byron L. Ames
Byron L Ames, Esq.
23 Attorneys for for G.D. Eastlick, Inc.,
34 and Edward Charles Jobe
25

26 Mice SO ORDERED
27

28 GISTRA’ oY / DGE

DATED: 2/24 [CXL

 

 

 
10
11
12
[3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00056-RCJ-CBC Document 45 Filed 08/28/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that I am an employee of AMES & AMES, LLP, and that on the 28"
day of August, 2019, I caused to be served a true and correct copy of the foregoing SECOND
STATUS REPORT REGARDING MEDIATION in the following manner:
(ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice
of the United States District Court for the District of Nevada, the above-referenced document
was electronically filed on the date hereof and served through the Notice of Electric Filing

automatically generated by that Court’s facilities.

 

Brian J. Malloy Daniel S. Simon

The Brandi Law Firm Benjamin J. Miller

354n Pine Street, Third Floor Simon Law

San Francisco, CA 94101 810 South Casion Center Blvd.
bjm@brandilaw.com Las Vegas, VB 89101

Attorneys for Cynthia Camilleri Attorneys for Victor & Meskerem Gibson
Gregg A.Hubley Adam J. Savin

Arias Sanguinetti Wang & Torrijos, LLP Savin & Bursk

7201 W. Lake Mead Blvd., Ste 570 15915 Ventura BLvd., Ste 201

Las Vegas, NV 89128 Encino, CA 91436
grege(@aswtlawyers.com ajsavin@savinbursklaw.com

Attorneys for Sean McManmon and the Attorneys for Sean McManmon and the
Estate of Suzanne McManmon Estate of Suzanne McManmon

Mike Arias

Arias Sanguinetti Wang & Thorrijos, LLP
6701 Center Dr. West, 14" Floor

Los Angeles, CA 90045
mike@aswtlawyers.com

Attorneys for Sean McManmon and the
Estate of Suzanne McManmon

/s/ Tyler Olson
An Employee of AMES & AMES, LLP

 
